department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br4 postn-159641-01 uilc internal_revenue_service national_office field_service_advice memorandum for chief_counsel lmsb heavy manufacturing transportation from michael frankel senior technician reviewer cc intl br4 subject in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent field_service_advice is not binding on examination or appeals and is not a final case determination field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or its representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer x1 x2 x3 x4 y1 y2 postn-159641-01 y3 y4 pr sec_1 pr sec_2 y5 y6 y7 y8 y9 y10 y11 pr sec_3 pr sec_4 pr sec_5 z1 z2 z3 z4 z5 z6 z7 fc1 fc2 property a property b property c type i type ii year year year year article z act1 cite1 cite2 cite3 cite4 cite5 cite6 cite7 cite8 cite9 cite10 cite11 opinion a postn-159641-01 opinion b claim1 claim2 claim3 sharing company receiving company group1 issues there are two issues addressed in this memorandum first whether y8 qualifies as a dual_resident_corporation second whether the taxpayer has provided sufficient information to prove that the losses of its other entities meet the exception to the definition of a dual_consolidated_loss under sec_1_1503-2 conclusions we believe that y8 may not be a dual_resident_corporation however you may wish to consider whether its activities in fc1 are sufficient to meet the definition of a foreign_branch if it is a foreign_branch then it is treated like a dual_resident_corporation we also believe that the taxpayer has apparently failed to meet its heavy burden to show that the losses of its other entities meet the exception to the definition of a dual_consolidated_loss in order to meet this burden the taxpayer must provide a well reasoned and well supported analysis that supports its claim that both parts of the exception in sec_1_1503-2 are met for each entity the opinions the taxpayer submitted to support its claim do not appear to meet this test background the taxpayer is presently under examination for its year and year tax years it is the common parent of an affiliated_group of companies that files a consolidated_return one of the issues in the audit concerns the application of sec_1503 to losses from foreign activities incurred by various subsidiaries of the taxpayer and used to offset the taxpayer’s consolidated income after the examiner raised that issue the taxpayer submitted a request to the national_office for an extension to file agreements as described under sec_1_1503-2 that would allow use of these losses while this request was under review the taxpayer also took the position that one of the entities involved was not a dual_resident_corporation and that the others did not have dual consolidated losses the taxpayer was advised that it must represent that the entities were dual resident corporations and that those entities had dual consolidated losses in order to receive the extension to file the agreements at that point the taxpayer withdrew its request for the extension for all but three of the entities as to the extension request for those remaining three entities that was dealt with separately and therefore is not the subject of this memorandum this memorandum reviews the taxpayer’s arguments with regard to the withdrawn entities and suggests additional information that the taxpayer may need to provide to support those arguments postn-159641-01 facts the taxpayer owns all of the interests in x1 x1 owns all of the interests in x2 all three are domestic corporations x2 owns all of the interests in x3 and x4 both x3 and x4 are domestic corporations fc1 entities x2 owns all of the interests in y1 y2 y3 and y4 these are all domestic corporations y1 and y2 each own a percent interest in pr sec_1 y3 and y4 each own a percent interest in pr sec_2 both pr sec_1 and pr sec_2 are fc1 corporations that are treated as partnerships for u s federal_income_tax purposes x3 owns all of the interests in y5 y6 y7 and y8 all of these are domestic corporations x4 owns all the interests in y9 y10 and y11 y5 and y9 each own a percent interest in pr sec_3 y6 and y10 each own a percent interest in pr sec_4 and y7 and y11 each own a percent interest in pr sec_5 pr sec_3 pr sec_5 and pr sec_4 are all fc1 corporations that are treated as partnerships for u s federal_income_tax purposes pr sec_1 pr sec_2 pr sec_3 pr sec_4 and pr sec_5 each owns land in fc1 that it net leases to unrelated third parties y8 provided a loan to an unrelated fc1 corporation fc2 entities x4 owns all of the interests in z1 z2 z3 and z4 all domestic corporations x3 owns all the interests in z5 z6 and z7 all domestic corporations z1 owns all of the interests in a_trust settled in the united_states that owns property a in fc2 that it net leases to an unrelated third party z5 is structured like z1 z7 z2 and z3 each owns a partial interest six percent four percent and two percent respectively of a_trust settled in the united_states that was created to own and net_lease_property b located in fc2 to a party unrelated to either z7 z2 or z3 z6 owns all the interest of a_trust settled in the united_states that owns property c in fc2 that it net leases to an unrelated_person z4 is structured like z6 dual_resident_corporation issue law and analysis the taxpayer contends that y8 is not a dual_resident_corporation and therefore is not subject_to the dual_consolidated_loss limitations y8 is a domestic_corporation that is not managed or controlled in fc1 its only activity is a loan to an unrelated fc1 corporation a dual_resident_corporation is a domestic_corporation that is subject_to the income_tax of a foreign_country on its worldwide income or on a residence basis treas reg postn-159641-01 c a corporation is taxed on a residence basis if it is taxed as a resident under the laws of a foreign_country id a corporation is resident in fc1 if it is either incorporated there see cite1 or it is centrally managed and controlled from fc1 see cite2 management and control is determined by where the board habitually meets and decides matters of fundamental policy id the taxpayer has represented that y8 was not incorporated in fc1 and that all board meetings and decisions for the company were conducted in the united_states if this is correct then we understand that the taxpayer is not a resident of fc1 for purposes of fc1 corporate_income_tax the taxpayer has also represented that y8 is not taxed by fc1 on its worldwide income in that case since y8 is apparently not a resident of fc1 nor is it taxed on its worldwide income in fc1 it is not a dual_resident_corporation under the test of sec_1_1503-2 however if the company is a separate_unit then it is treated like a dual_resident_corporation sec_1_1503-2 a separate_unit is a foreign_branch an interest in a_trust or partnership or a hybrid_entity_separate_unit id only the foreign_branch separate_unit might apply in this case a foreign_branch is an integral business operation carried on by a u_s_person outside the united_states sec_1_367_a_-6t this is a facts_and_circumstances_test id factors indicating a branch include the existence of a separate set of books_and_records and the existence of an office or other fixed place of business used by officers or other employees of the u_s_person in carrying out its activities outside the united_states the taxpayer has represented that y8 has no offices or employees in fc1 and that the only connection with fc1 is that it has provided financing to an unrelated fc1 corporation through preference shares and a loan fc1 does not treat y8 as a resident nor tax it on its worldwide income thus there are no factors that make it immediately apparent that there is a branch however we have not reviewed all the details of y8’s activities and therefore we cannot determine if there was enough activity related to the loan to create a branch you may wish to explore the facts surrounding the activities of y8 with regard to this financing_arrangement to determine whether the activities are enough to meet the definition of a branch if these activities constitute a branch then the branch is a separate_unit and thus treated like a dual_resident_corporation an activity is also considered a branch if it constitutes a permanent_establishment under the tax_treaty the united_states has with that foreign_country id we note though that it appears y8 is not a permanent_establishment in fc1 article z of the tax_treaty between the united_states and fc1 defines a permanent_establishment as a fixed place of business through which the business of an enterprise is wholly or partly carried on since the company apparently has no offices no employees and no other connection to fc1 except for the financing it provided it does not appear to meet the definition of a permanent_establishment postn-159641-01 exception to the definition of dual_consolidated_loss a background the taxpayer concedes that its other entities are dual resident corporations or are treated as dual resident corporations under sec_1_1503-2 the general_rule is that a dual_consolidated_loss of a dual_resident_corporation may not be used to offset the income of any member of the affiliated_group sec_1503 sec_1_1503-2 a dual_consolidated_loss is the net_operating_loss of a domestic_corporation incurred in a year in which the corporation is a dual_resident_corporation sec_1_1503-2 thus without an exception the taxpayer could not claim the losses of these entities on its consolidated federal_income_tax return there are two exceptions to the rule denying use of a consolidated loss the first allows the use of the dual_consolidated_loss where there is an agreement in place between the united_states and the foreign_country that puts into place an elective procedure in which the losses may only offset income in only one country sec_1_1503-2 to date the united_states has not entered into any such agreement with any foreign_country the other exception permits use of the losses if an election is made by the consolidated_group agreeing not to use the loss to offset the income of any other person the taxpayer did not make this election for any of these entities and has withdrawn its request for an extension to make the election thus neither exception to the general_rule applies there is however also an exception to the definition of a dual_consolidated_loss if this exception is met then there is no dual_consolidated_loss and the thus the general_rule preventing use of a dual_consolidated_loss will not apply this is the exception upon which the taxpayer is relying to justify its use of the losses in order to qualify for this exception two tests must be met a stand alone test and a carry over test the stand alone test is met if the income_tax laws of the foreign_country do not permit the dual_resident_corporation to use its losses expenses or deductions to offset the income of any other person that is recognized in the same taxable_year in which the losses expenses or deductions are incurred sec_1_1503-2 the carry over test is met if the tax laws of the foreign_country do not permit the losses expenses or deductions of the dual_resident_corporation to be carried over or back to be used by any means to offset the income of any other person in other taxable years sec_1_1503-2 because most countries provide for loss_carryovers in at least some circumstances the carry-over test is rarely met see t d 1992_2_cb_240 the taxpayer must satisfy both tests in order to meet the exception to the definition of a dual_consolidated_loss the burden is on the taxpayer to prove that these tests are met it is a difficult burden to overcome that difficulty arises because the taxpayer must prove a negative that is the taxpayer must show that it cannot use the losses expenses or deductions by any means to offset the income of another person under the tax laws of a foreign_country thus the taxpayer must be able to address every conceivable means by which the losses might be used for example under the carry over test if the taxpayer is able postn-159641-01 to share its losses deductions or expenses through a reorganization liquidation sale_or_other_disposition the taxpayer fails the test and the loss is a dual_consolidated_loss furthermore if the taxpayer is able to share the losses in a partnership arrangement by using allocations of income and expenses that differ between federal_income_tax law and the foreign tax law the carry over test is not satisfied these examples are not exhaustive they merely illustrate some of the transactions in which losses might be shared the taxpayer cannot show that it meets these tests merely by stating conclusions rather we believe that the taxpayer must present a well reasoned analysis that cites the specific foreign tax laws upon which it relies together with other substantial_authority that may exist and applies those laws to the particular facts of the dual_resident_corporation a well reasoned opinion from tax counsel in the foreign_country may be useful if it meets this standard while the credentials of the expert preparing the opinion may make some difference in the weight given to the opinion an impressive curriculm vitae will not suffice to make conclusory statements persuasive enough to meet the taxpayer’s burden it is the substance of the opinion that is really important b fc1 entities pr sec_1 pr sec_2 pr sec_3 pr sec_5 and pr sec_4 are all fc1 corporations that are treated as partnerships for federal_income_tax purposes they are therefore hybrid_entity separate units sec_1_1503-2 as a result they are treated like a dual_resident_corporation sec_1_1503-2 the taxpayer concedes that these entities are treated as dual resident corporations it contends however that these entities do not have dual consolidated losses because they meet the exception to the definition under sec_1_1503-2 fc1 tax law1allows corporations to share losses through claim1 cite3 there are two types of claim1 a claim2 and a claim3 the company giving up the loss is the sharing company and the company receiving the loss is the receiving company during the years at issue both the sharing company and the receiving company were required to be fc1 companies cite4 for claim2 two companies are members of the same group and thus eligible to share losses if one is the percent subsidiary of the other or both are percent subsidiaries of a third company cite5 for claim3 either the sharing company or the receiving company must be a member of group1 and the other company must be a trading company which is owned by group1 and which is not the percent subsidiary of any company or this discussion of fc1 law is cursory and for general information purposes only it does not represent a definite conclusion by our office of the effect of fc1 tax provisions there may be other interpretations of the law by court cases or by the fc1 tax agency for example which may be pertinent postn-159641-01 a trading company which is a percent subsidiary of a holding_company a holding_company that is owned by group1 and that is not a percent owned by group1 or subsidiary of any company cite6 the taxpayer represents that during and pr sec_1 pr sec_2 pr sec_3 pr sec_4 nor pr sec_5 owned any interests in a subsidiary it also represents that each of these corporations only had u s_corporations as shareholders assuming these facts are correct then pr sec_1 pr sec_2 pr sec_3 pr sec_4 and pr sec_5 could not qualify for claim1 because they did not meet the requirements for either claim2 or claim3 as a result these entities appear to meet the stand alone test since they were not eligible for claim1 in year and year2 see sec_1_1503-2 however the taxpayer must also satisfy the carry-over test in order to meet the exception to the definition of a dual_consolidated_loss here the taxpayer has at this point failed to meet its difficult burden to prove it satisfies this test the taxpayer’s arguments for the carry over test are contained in an opinion a from tax counsel in fc1 the opinion notes that if a fc1 corporation has trading losses it is possible for those losses to be transferred to another company see for example cite7 which allows trading losses to be used in certain reorganizations thus if the losses are trading losses the carry over test is not met the opinion states that net leasing of real_estate is a type i activity this may be correct see cite8 it then makes the conclusion that a type i activity is not a trading activity as those are covered by type ii opinion a page notably type ii states it applies in six cases case i states that it applies in respect of any trade carried on in fc1 or elsewhere but not contained in type i cite9 emphasis added that seems to imply that a type i activity may include a trade thus because it lacks analysis we believe that opinion a does not support its conclusion that a type i activity cannot include a trade this problem could be solved if a definition of a trade was provided but opinion a does not do that either it simply points to cite10 which states that a trade includes a vocation or an office or employment it then states without support that a passive_activity like net leasing is too passive to constitute a vocation even if the opinion was able to support the statement that net leasing cannot constitute a vocation the definition simply says a trade includes a vocation but does not seem to exclude the possibility that other activities may also constitute a trade therefore you may wish to ask the taxpayer to provide further support for its claim that none of the losses used from pr sec_1 pr sec_2 pr sec_3 pr sec_4 and pr sec_5 included a trading loss note that if any part of the loss may be used to offset the income of another person then the entire loss is a dual_consolidated_loss even if the losses are not trading losses the taxpayer must establish that those losses cannot be used by any other person by any means under fc1 tax law the fc1 changed it tax laws in year it is now possible for claim1 to apply even if the corporations are owned by a foreign company postn-159641-01 opinion starts with the proposition that carried forward losses that may not be shared by way of claim1 with another company the opinion provides some support for that conclusion though only by general reference to an entire chapter of act1 therefore you may wish to ask the taxpayer for a more detailed analysis to support this contention there are other ways that losses might be shared other than directly via claim1 provisions opinion a attempts to address this problem by analyzing seven different circumstances in each of them it concludes that the losses cannot be shared with any other person under fc1 law however the analysis focuses only on those events as though they occur in some of the relevant provisions of act1 were amended in year it is important for the application of the exception to the dual_consolidated_loss definition to know whether it was possible for the losses to be shared under the law as it existed at the time the losses occurred therefore we believe the taxpayer must also analyze whether the losses could have been shared under the law as it was in year and year furthermore opinion a discusses only the direct use of the carried over losses it does not discuss indirect use of losses credits or deductions such as by basis carry over finally we note there may be other transactions not covered by the seven mentioned in the opinion by which losses might be shared you may wish to ask the taxpayer for additional information and analysis to address these shortcomings we note that fc1 has a provision that prevents some companies from sharing losses through claim1 if those losses may be used to offset the income of another person in another country cite11 this is known as mirror legislation because the concept is similar to sec_1503 if a company is subject_to mirror legislation it cannot use that as the basis for meeting the exception to the definition of a dual_consolidated_loss furthermore a company subject_to mirror legislation cannot make the election for the agreement under sec_1 g see sec_1 c iv thus it would be precluded from using the losses to offset the income of any other member of the consolidated_group since the taxpayer in this case has withdrawn its request for extension to make that agreement we do not need to consider whether the mirror legislation would apply to any of the taxpayer’s fc1 entities c fc2 entities z1 z5 z7 z2 z3 z6 and z4 are all domestic corporations that have interests in trusts with activity in fc2 these trust interests are separate units sec_1_1503-2 because the trust interests are separate units they are treated like dual resident corporations sec_1_1503-2 the taxpayer agrees with this result however the taxpayer contends that these interests meet the exception to the definition of a dual_consolidated_loss described in sec_1_1503-2 as a result the taxpayer states that it is not prohibited from claiming the losses from these interests against its consolidated income the opinion lists eight circumstances but two of them are actually duplicates postn-159641-01 the argument that the taxpayer makes to support that claim is that fc2 tax law4 treats the net leases as a loan arrangement as a result the taxpayer states that fc2 tax law does not tax these transactions and the trusts are therefore not recognized at all under fc2 tax provisions the taxpayer has submitted opinion b in support of it claims opinion b starts out with a general explanation of the fc2 tax system it states that there are two direct taxes imposed in fc2 an income_tax and a corporate_income_tax the former applies to individuals while the latter applies to corporations and other entities general partnerships are not taxed instead the partners account for their share of partnership items on their returns limited_partnerships are subject_to corporate tax resident corporate taxpayers are taxed on their worldwide income whereas non-residents are taxed only on specified items of fc2 source income whether a company is a resident for corporate tax purposes depends on all the facts and circumstances including the location of effective management the location of the head office and the location of the shareholder’s general meeting all of this is well supported by citation to the relevant provisions of fc2 law opinion b also states that a lease in which the property subject_to lease is considered for fc2 tax purposes as owned by the lessee is treated as though the lessor simply provided financing to the lessee known as a financial_lease leases in which the lessor is considered the owner for tax purposed are known as operating leases it implies that a financial_lease is not subject_to income_tax in fc2 though it does not provide any citations or analysis to support it assuming the taxpayer can provide you with support for this position the question then becomes whether under fc2 law the leases at issue are financial leases opinion b provides an agreement between the fc2 tax agency and an association of leasing companies that sets forth guidelines for establishing when a lease is an operational lease it also provides two letters that are apparently signed by fc2 tax officials that describe the leases in which z7 z2 z3 and z6 participate as financial leases the taxpayer claims that z4 is covered by the same letter as z6 because its lease is identical to z6 thus if the taxpayer can show that financial leases are not subject_to fc2 income_tax the trusts in which these entities participate would appear not to be taxable in fc2 they would as a result meet the stand alone test because these entities have no ability to use losses at all in fc2 in the years in which they were incurred opinion b does not however provide any analysis to show that the z1 and z5 leases are financial leases therefore we believe more analysis is needed in order to this discussion of fc2 law is cursory and for general information purposes only it does not represent a definite conclusion by our office of the effect of fc2 tax provisions there may be other interpretations of the law by court cases or by the fc2 tax agency for example which may be pertinent postn-159641-01 establish that these are financial leases if the taxpayer can provide that these two entities may also meet the stand alone test however z7 z2 z3 z6 z4 z1 and z5 must also meet the carryover test in order to meet the exception to the definition of dual consolidated losses opinion b attempts to meet this test by describing ten transactions and concluding that none of them would permit these entities to share their losses with another person under fc2 law it states that fc2 law requires a step up or step down in basis when effective management of a company is transferred to fc2 and provides case law as support unfortunately apart from that it provides no analysis or citation to law to back up the conclusions that these transactions would not permit another person to use the losses thus we believe opinion b appears not to meet the carry over test even if the taxpayer demonstrates that these ten transactions would not result in the ability of another person to use the loss we note that these transactions may not cover all the possible transactions in which losses might be shared thus the taxpayer must satisfy you that it meets this test this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact our office at if you have any questions or need further assistance michael frankel senior technician reviewer by michael frankel senior technician reviewer office of associate chief_counsel international
